Matter of Diawara v Rahman (2015 NY Slip Op 08928)





Matter of Diawara v Rahman


2015 NY Slip Op 08928


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16295 402502/12

[*1] In re Aboubacar Diawara, Petitioner,
vALJ Hashim Rahman, et al., Respondents.


Aboubacar Diawara, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondents.

Determination of the Office of Administrative Trials and Hearings (OATH) Taxi and Limousine Tribunal, dated July 3, 2012, finding that petitioner violated several provisions of the rules of the Taxi and Limousine Commission (TLC) governing taxi drivers and imposing a fine of $1,250.00, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paul Wooten, J.], entered December 20, 2013), dismissed, without costs.
The determination is supported by substantial evidence, including the testimony of the complaining witness, whom the hearing officer found credible (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]).
Petitioner's various arguments that he was denied due process at the administrative hearing, and that the hearing was otherwise improper, are, for the most part, not properly before the court as they were not raised at the administrative level (see Matter of Torres v New York City Hous. Auth., 40 AD3d 328, 330 [1st Dept 2007]), and, in any event, are meritless.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK